Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1, 5, 7-18, 21-38 are allowable. The restriction requirement between Group I-III, as set forth in the Office action mailed on 2/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with the applicants’ attorney Mr. Eric R. Scheuerlein on 8/5/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 14, line 12, “though” has been deleted and --through-- has been inserted. 
Claim 31, lines 7-8, “, the membrane permeable to gas and impermeable to liquids” has been deleted.
Claim 37, line 8, after “;”, --wherein the membrane has a first layer and a second layer-- has been inserted.
Allowable Subject Matter
4.	Claims 1, 5, 7-18, 21-38 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: a controller storing instructions that, when executed, cause the fluid mixture dispensing device to: set a pressure of the chamber using the pressure source and the inlet to the chamber; dispense, using the pressure, at least two ingredients from the respective set of ingredients by actuating at least two valves from the respective set of valves and determine a volume dispensed during the dispense using the pressure; wherein the chamber is air-tight when the inlet is sealed and the respective set of valves are closed.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 14 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 14 inventive: wherein the cartridge is pressurized with a pressure; wherein the respective set of orifices are configured to be sealed by a respective set of valves; wherein the cartridge is configured to dispense, using the pressure, at least two ingredients from the respective set of ingredients through at least two valves from the respective set of valves; wherein the respective set of valves are actuated by a controller; and wherein the controller is programmed to determine a volume dispensed during the dispense using the pressure.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 29 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 29 inventive: subsequent to the determining, dispensing at least two respective ingredients from the at least two ingredient reservoirs by actuating at least two valves, wherein the chamber is air-tight when the inlet is sealed and the respective set of valves are closed; subsequent to the dispensing, determining a second pressure in the chamber using the pressure sensor; and determining a volume dispensed from the at least two ingredient reservoirs using a difference between the first pressure and the second pressure.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 31 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 31 inventive: a membrane covering the set of ingredient reservoirs, wherein the respective set of ingredients are stored as concentrated liquids; wherein the membrane is permeable to gas and impermeable to liquids; wherein the chamber is air-tight when the inlet is sealed and the respective set of valves are closed; and a controller storing instructions that, when executed, cause the fluid mixture dispensing device to: set a pressure of the chamber using the pressure source and the inlet to the chamber; and dispense, using the pressure, at least two ingredients from the respective set of ingredients by actuating at least two valves from the respective set of valves.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 32 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 32 inventive: a membrane covering the set of ingredient reservoirs; wherein the membrane has a first layer and a second layer; wherein the first layer and the second layer have a respective first set of slits and a respective second set of slits; wherein the slits in the respective first set of slits are misaligned with the slits in the respective second set of slits.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 33 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 33 inventive: a membrane covering the set of ingredient reservoirs; wherein the chamber is air-tight when the inlet is sealed and the respective set of valves are closed; wherein the membrane has a first layer and a second layer; wherein the first layer is attached to at least a portion of the set of ingredient reservoirs via a first adhesive; wherein the first layer and the second layer are attached via a second adhesive; and a controller storing instructions that, when executed, cause the fluid mixture dispensing device to: set a pressure of the chamber using the pressure source and the inlet to the chamber; and dispense, using the pressure, at least two ingredients from the respective set of ingredients by actuating at least two valves from the respective set of valves.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 34 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 34 inventive: a controller storing instructions that, when executed, cause the fluid mixture dispensing device to: set a pressure of the chamber using the pressure source and the inlet to the chamber; and dispense, using the pressure, at least two ingredients from the respective set of ingredients by actuating at least two valves from the respective set of valves; reset, after the dispense, the pressure in the chamber; measure, using a flow sensor, an air flow from the pressure source to the chamber during the reset; and determine, using the air flow measurement, a volume dispensed during the dispense.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 35 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 35 inventive: a controller storing instructions that, when executed, cause the fluid mixture dispensing device to: set a pressure of the chamber using the pressure source and the inlet to the chamber, wherein the pressure of the chamber is set using both the pressure sensor and the pressure regulator; and dispense, using the pressure, at least two ingredients from the respective set of ingredients by actuating at least two valves from the respective set of valves.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 36 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 36 inventive: a membrane covering the set of ingredient reservoirs; wherein the chamber is air-tight when the inlet and respective set of orifices are sealed; wherein the respective set of ingredients are stored as concentrated liquids; and wherein the membrane is permeable to gas and impermeable to liquids.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 37 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 37 inventive: a membrane covering the set of ingredient reservoirs; wherein the chamber is air-tight when the inlet and respective set of orifices are sealed; wherein the first layer and the second layer have a respective first set of slits and a respective second set of slits; and wherein the slits in the respective first set of slits are misaligned with the slits in the respective second set of slits.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 38 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 38 inventive: a membrane covering the set of ingredient reservoirs; wherein the chamber is air-tight when the inlet and respective set of orifices are sealed; wherein the membrane has a first layer and a second layer; wherein the first layer is attached to at least a portion of the set of ingredient reservoirs via a first adhesive; and wherein the first layer and the second layer are attached via a second adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754